Citation Nr: 0502276	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  02-02 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1972 to June 1973.


FINDING OF FACT

The veteran has PTSD which is associated with his military 
service.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that while the Department of Veterans Affairs (VA) may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA), with respect to this claim, 
the Board has determined that the evidence supports a grant 
of the benefits sought.  Consequently, any lack of notice 
and/or development under the VCAA cannot be considered 
prejudicial to the veteran, and remand for such notice and/or 
development would be an unnecessary waste of VA time and 
resources.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2004); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  38 C.F.R. § 4.125(a) (2004) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).

The appellant's DD Form 214 indicates that he served with the 
United States Marines over the period of May 1972 to June 
1973.  

Service medical records reflect that the veteran received 
treatment for a respiratory infection in May 1972, and a skin 
rash in July 1972.  They further indicate that in August and 
September 1972, the veteran received periodic treatment for 
complaints of low back pain.  

Thereafter, service medical records are silent for additional 
treatment until December 1, 1972, at which time a service 
clinical record indicates that the veteran was evaluated for 
symptoms that included severe depression.  It was noted in 
the record that the veteran had remained on leave beyond the 
permitted time period and had recently been returned to 
military custody.  It was further noted that the veteran had 
engaged in conversations with his mother on how to get out of 
the Marines and had reportedly experienced auditory 
hallucinations.  The veteran also stated that he was unhappy 
with the Marines that he had met, noting that he found them 
brutish and aggressive.  The impression was passive-dependent 
personality, and it was anticipated that the veteran might 
continue to be subjected to further disciplinary action.

Approximately one week later, the veteran was treated for 
complaints of sore throat, and about one week after that 
evaluation, he now complained of a long history of asthma.  
At the end of the month, it was noted that the veteran now 
had a letter from a Dr. A., indicating that he had been 
treating the veteran for asthma since 1967.  In January 1973, 
the diagnosis was asthma, probably allergic, and passive-
dependent personality disorder.  In April 1973, the veteran's 
history of asthma and passive-dependent personality was again 
noted, and it was recommended that the veteran be processed 
for administrative discharge.

The veteran filed the instant claim for service connection 
for PTSD in September 2000, asserting that his PTSD was 
related to a personal assault he experienced in service.

VA psychological examination in August 2000 revealed that the 
veteran reportedly enlisted in the Marines specifically for 
the purpose of serving his country in Vietnam.  Thereafter, 
while he initially requested hazardous duty, the President 
determined that no additional Marines would be deployed to 
Vietnam, and the veteran was assigned to a motor pool in 
Quantico, Virginia.  It was at this time that the veteran 
experienced a series of traumatic events during which he was 
significantly harassed and physically and sexually 
threatened.  The primary perpetrator was identified as a 
physically bigger and stronger (reportedly outweighing the 
veteran by 100 pounds) Vietnam veteran who frequently used 
alcohol.  On approximately 20 occasions, this individual 
overpowered the veteran, simulated sexual acts, and 
humiliated the veteran in a sexual manner.  While the veteran 
noted that the perpetrator would assault the veteran inside 
the barracks, the veteran indicated that other soldiers were 
able to witness at least some of this individual's conduct 
and would laugh, thereby contributing to the veteran's 
feelings of helplessness and humiliation.  The veteran did 
not complain of this conduct because his assailant was a 
higher ranking sergeant.  

Following his harassment experiences, the veteran reported 
that he began to show signs of not wanting to be there (i.e., 
he did not participate in marches, failed inspections, etc.).  
He was also later ordered to go to a psychiatrist, but did 
not disclose details of his harassment because of his 
feelings of shame.  The veteran requested a hardship 
discharge but was denied.  He also left without leave, and 
was arrested and returned to Quantico.  In June of 1973, the 
veteran received a general discharge for medical reasons when 
a family doctor certified a history of childhood asthma.

The veteran asserted that his trauma-related symptomatology 
began immediately following his military service.  He also 
indicated that he experienced a great deal of depression and 
PTSD symptoms, noting that he continued to struggle with 
memories of his sexual harassment.  

The examiner concluded that the veteran presented with 
symptoms consistent with a DSM-IV diagnosis of PTSD.  The 
Axis I diagnosis included PTSD.

At the veteran's hearing before the Board in July 2004, the 
veteran indicated that he had a 29 day unauthorized absence 
following the assault (transcript (T.) at p. 5).  Following 
the veteran's unauthorized absence, he was taken into custody 
by the sheriff patrol and later underwent psychiatric 
evaluation (T. at p. 14).  


II.  Analysis

The Board has reviewed the evidence of record and finds that 
the record contains an August 2000 VA examiner's diagnosis of 
PTSD in accordance with DSM-IV.  Thus, to the extent this 
medical evidence indicates a current finding of PTSD, the 
Board finds that the initial requirement for a grant of 
service connection for PTSD has been met.

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") has indicated that this is a 
two-part process.  VA must first determine if the evidence 
supports the existence of an alleged stressful event.  This 
is a factual determination, and hence is within the purview 
of the adjudicative process.  

Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside of the expertise of the regional 
office (RO) and the Board.  West v. Brown, 7 Vet. App. 70 
(1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his or her lay testimony must be 
accepted as conclusive as to their actual occurrence.  
38 U.S.C.A. § 1154 (West 2002); See also Cohen v. Brown, 
supra.

Initially, the Board notes that the veteran was not awarded 
any combat citations or medals relative to service, other 
than the National Defense Service Medal.  Moreover, there has 
been no assertion that he was ever actually engaged in 
combat, and he has not provided credible supporting evidence 
of combat.  

However, the Board notes that the veteran's diagnosis of PTSD 
is not based on any combat stressor and his claim is instead 
predicated on a series of sexual assaults which he alleges 
occurred approximately one month prior to a December 1, 1972 
psychiatric evaluation, which would have been on or about 
November 1, 1972.  

In this regard, while the veteran did not provide 
corroborative written statements from fellow service members 
or other witnesses regarding their observations of behavioral 
changes in the veteran after the incident, the Board finds 
that the veteran's service medical records do, as a whole, 
support a finding that there were behavioral changes in the 
veteran as evidenced by complaints and treatment the veteran 
received in September 1972 compared with complaints and 
treatment the veteran received in December 1972.  More 
specifically, while the veteran had been receiving treatment 
for low back complaints in August and September 1972, there 
was no mention at that time of any problem with asthma or 
depression.  Indeed, from the point he entered service 
through September 1972, there had not been any such 
complaints.  However, following a two month period of no 
treatment or complaints (this would have been the period when 
the assaults allegedly occurred), December 1972 service 
medical records now document complaints of depression and a 
history of asthma.  The Board notes that such evidence has, 
by regulation, been deemed as significant for purposes of 
determining whether there is corroborative evidence of an in-
service sexual assault.  38 C.F.R. § 3.304(f)(3) (2004).  The 
Board is also impressed by the fact that while the veteran 
did not specifically report the sexual assaults at the time 
of his evaluation in December 1, 1972, he did note his 
disappointment with certain unidentified Marines whom he 
characterized as brutish and aggressive.  

Moreover, the Board is struck by the overall consistency of 
the veteran's entire report of the incident as now expressed 
in statements of medical history, hearing testimony, and 
numerous statements in support of the veteran's claim, and 
the lack of evidence that contradicts the veteran's 
statements.  Brutality, such as that described by the 
veteran, is extremely difficult to verify unless reported.  
Cohen v. Brown, supra.  In effect, a PTSD claim must be put 
in the context of the personal involvement of the veteran.  
Id.  In this respect, the Board finds nothing in the record 
to directly contradict the veteran's personal involvement, as 
claimed.

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. 
§ 3.102 (2004).  Accordingly, absent evidence contrary to the 
veteran's reported in-service stressor, and given the 
veteran's conduct during service in and after September 1972, 
and the current and unequivocal diagnosis of PTSD due to the 
veteran's sexual assault, the Board concludes that the 
evidentiary record probably supports a grant of entitlement 
to service connection for PTSD.  






ORDER

The claim for service connection for PTSD is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


